[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMO
The plaintiffs in the above action have moved for an evidentiary hearing as to the allegations in their complaint that improper influence was brought to bear upon the Zoning Board of Appeals and various Naugatuck officials resulting in the revocation of a certificate of zoning compliance which had been issued to them and denial of their application for a variance. Having read the record, it is apparent that no such issue was raised in a lengthy hearing before the Board, and normally they would be restricted to that record. However, it is understandable that as a matter of hearing strategy, they would be extremely hesitant to broach the subject before the very people whom they claim were improperly influenced. The charge is a serious one and I conclude that "additional testimony is necessary for the equitable disposition of the appeal" as provided in Connecticut General Statutes Section 8-8 (e) and therefore the plaintiffs' revised application for evidentiary hearing, #108 in the file, is granted and the objections thereto, #109 and #110, are overruled. Caseflow will give notice as to scheduling of the hearing.
J. HEALEY, STATE TRIAL REFEREE